Citation Nr: 1328259	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Veteran served on active duty from November 1942 to May 1945.  The Veteran died in August 1997; the present Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin that denied entitlement to service connection for the cause of the Veteran's death. .

In June 2013 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  However, the Appellant recently submitted information regarding additional medical evidence that should be pursued and evaluated before the appeal is adjudicated.  

The appeal is accordingly once again REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


REMAND

In June 2013 the Board remanded the appeal to the AOJ with instructions to ask the Appellant to identify medical providers who had treated the Veteran from December 1988 through August 1997, and thereafter to pursue those records.  The AOJ sent a letter to the Appellant in June 2013 asking for this information, but she apparently did not respond.  

The AOJ subsequently sent the file to a VA physician for a medical opinion regarding the cause of the Veteran's death.  In his July 2013 opinion, the physician stated in relevant part, "what is missing is any claims file records providing any documentation as to [the Veteran's] mental state, his level of anxiety, around the time of his fatal heart attack - evidence of it complicating his treatment for his heart attack, and unfortunately such nursing notes or physician notes of consultations at the Bortz off [sic] Warren Nursing home facility to which he was transferred on 6/19/95 or after his emergence transfer to Bi-County Hospital on 8/30/97 and his death on 8/31/97 are unlikely to be added to the claims file at this point."

The file was thereupon returned to the Board for further appellate review.  Before the appeal was adjudicated, the appellant submitted to the Board VA Forms 21-4142 (Authorization and Consent to Release Information to VA) authorizing VA to obtain documents from Bi-County Hospital and from Bortz Health Care Facility.  Since these are the specific providers cited by the VA reviewer as having potentially relevant information regarding this appeal, the Board finds that an effort must now be made to obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must submit requests to Bi-County Hospital for treatment records relating to care provided to the Veteran in August 1997, and to Bortz Health Care Facility for treatment records relating to care provided to the Veteran during the period 1996-1997.  The appropriate VA Forms 21-4142 were recently associated with the claims file.

The AOJ must make at least two attempts to obtain these records from each provider.  If either provider declines to provide records, the appellant must be advised of such refusal, and must also be advised that she may obtain these records herself and submit the records to VA for consideration.

Treatment records that are received in response to the request above must be associated with the claims file.

2.  After additional treatment records from Bi-County Hospital and/or Bortz Health Care Facility are obtained, the AOJ must return the file to the VA physician who performed the review examination in July 2013 for an addendum opinion.  The VA reviewing physician should state therein whether review of the newly received medical evidence has caused him to modify his original opinion in regard to the questions asked by the Board.  

The rationale for all opinions expressed should be provided, and if it is still not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

3.  Then, the AOJ should readjudicate the appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



